Citation Nr: 1439497	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2011, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The case was remanded in May 2012, October 2013, and July 2014.  Review of the record reveals that there has been substantial compliance with the directives of these remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

Hypertension did not onset in service, did not manifest to a compensable degree within one year of service separation, was not the direct result of military service or an incident therein, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A November 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and opinions were obtained in August 2013 and December 2013; the Veteran has not argued, and the record does not reflect, that this examination and opinions were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  As the reports of the VA examination and opinions are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, they are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disability's history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection for certain chronic disorders, such as hypertension, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

At his August 2011 Board hearing, the Veteran testified as to his belief that his currently diagnosed hypertension was caused by his service-connected diabetes mellitus.  However, the medical evidence does not show, nor does the Veteran contend, that his hypertension had its onset in service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  On separation examination, the blood pressure reading was 126/70.  In the post-service period, private and VA treatment records reflect that hypertension was first diagnosed in 1996, approximately 27 years after service separation.  Because the evidence does not establish that the Veteran was diagnosed with hypertension within one year following his separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The competent evidence of record also does not establish that the Veteran's hypertension is directly related to service, or caused or aggravated by a service-connected disability to include his service-connected diabetes mellitus.  Private and VA medical treatment records regarding hypertension do not reflect an opinion that relates the hypertension directly to service or proximately to a service-connected disability.  To that end, the August 2013 VA examiner concluded that the Veteran's hypertension was not as likely as not due to or caused by diabetes or otherwise incurred in service.  Although the Veteran reported that his hypertension and diabetes had been diagnosed at roughly the same time, the examiner found after review of the record that the Veteran's diabetes mellitus diagnosis had predated his hypertension diagnosis.  Further, the examiner noted that the Veteran did not have kidney disease, and diabetes mellitus in the absence of kidney disease was not a well-documented cause of hypertension.  

In a December 2013 addendum, the examiner further opined that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus.  In addition to reiterating that diabetes mellitus in the absence of kidney disease was not a well-documented cause or aggravating factor of hypertension, the examiner cited other risk factors that might also aggravate the Veteran's hypertension, to include his history of smoking, his age, and his chronic back pain.  His blood pressure had been well-controlled and increased only for a few days while in the hospital for back surgery in November 2007 and November 2009.  The examiner concluded that hypertension was not as likely as not aggravated beyond its normal progression by the service-connected diabetes mellitus.  As the VA examiner's definitive opinion was supported by rationale and based upon review of the claims file and a physical examination, it sufficiently probative with which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  On the basis of this opinion, and in light of the absence of other competent evidence to contradict this opinion, service connection is not warranted. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's hypertension is caused by or related to service or caused or aggravated by diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v, 492 F.3d at 1377, n.4.  Thus, while the Veteran's testimony and arguments as to the nexus between his hypertension, his military service, and his service-connected diabetes mellitus have been considered, they are not competent evidence on which basis to grant service connection in this appeal.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


